Fernando   Rodriguez
                                #01858563 / Telford
                                 3899 State liwy 98
                               New Boston, TX 75570

Keith Hottle
Clerk
Fourth Court of Appeals
300 Dolorosa St., Suite 3200
San Antonio, TX 78205-3037

RE:   Copy of Petition for Discretionary Review—including Exhibits
      Court of Criminal Appeals case number:   PD-1357-14

Dear Mr. Hottle:                                      July 8, 2015

       I need to purchase a copy of my Petition for Discretionary Review—
including the Exhibits—in the above Court of Criminal Appeals case number.
When I submitted the PDR, I attached original documents as Exhibits that were
my only copies, as we have no access to copiers in prison. Thus, it is critical
that the Exhibits are included as part of this request. The clerk, Abel Acosta,
referred me to you in this matter. nn* -VU.     Vw^AorffS |fcti*i -SV
       Could you please respond with the pertinent cost information at your
earliest convenience? I will promptly mail you certified funds.
        Thank you for your courtesies.


                                                      Kindest regards.,



                                                  Fernando Rodriguez


CC:   FR/file

      Abel Acosta, Clerk
      Court of Criminal Appeals
      P.O. Box 12308, Capitol Station
      Austin, Texas 78711